DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 10-18 and of U.S. Patent No.10,838,046. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been taught the subject matter of claims 19-26 of the present application, when given the information provided by claims 1, 4, 8 and 10-18 and of U.S. Patent No.10,838,046.
With respect to claim 18, the claims of USPN 10,838,046 teach or suggest:
A multiline lidar [ taught by line 1 of claim 1 of USPN 10,838,046 ], comprising: a laser emitting array configured to emit multi-beam laser [ taught by line 2 of claim 1 of USPN 10.838,046 ]; a laser receiving array configured to receive multiplexed laser echoes reflected by a target object [ taught by lines 3-4 of claim 1 of USPN 10,838,046 ]; an echo sampling device configured to sample the multiplexed laser echo in a time division multiplexing manner and output a sampling data stream [ taught by lines 5-7 of claim 1 of USPN 10,838,046 ]; a control system coupled to the laser emitting array, the laser receiving array, and the echo sampling device, respectively [ taught by lines 8-10 of claim 1 of USPN 10,838,046 ]; wherein the control system is configured to control operations of the laser emitting array and the laser receiving array, and determine measurement data according to the sampling data stream [ taught by lines 10-13 of claim 1 of USPN 10,838,046 ]; an output device configured to output the measurement data [ taught by lines 14-15 of claim 1 of USPN 10,838,046 ]; an emitting collimation optical system disposed on an outgoing light side of the laser emitting array and configured to collimate the multi-beam laser emitted by the laser emitting array [ taught by lines 3-6 of claim 4 of USPN 10,838,046 ]; and a laser receiving focusing system disposed on an incident light side of the laser receiving array and configured to focus the multiplexed laser echoes reflected by the target object [ taught by lines 7-10 of claim 4 of USPN 10,838,046 ]; wherein the laser receiving focusing system further comprises a fourth lens, a fifth lens, and a sixth lens, which are successively coaxially arranged along the incident light [ taught by lines 2-4 of claim 8 of USPN 10,838,046 ]; the sixth lens is a positive meniscus lens, curved surfaces of the sixth lens are bent toward a position where the laser emitting array is located, the fifth lens is a negative meniscus lens, curved surfaces of the fifth lens are bent toward the emitting direction of the laser emitting array; the fourth lens is a positive meniscus lens, and curved surfaces of the fourth lens are bent toward the emitting direction of the laser emitting array [ taught by lines 4-12 of claim 8 of USPN 10,838,046 ].
With respect to claim 19, the claims of USPN 10,838,046 teach or suggest:
A multiline lidar [ taught by line 1 of claim 17 of USPN 10,838,046 ], comprising: a laser emitting array configured to emit a multi-beam laser [ taught by line 2 of claim 17 of USPN 10,838,046 ]; a laser receiving array configured to receive multiplexed laser echoes reflected by a target object [ taught by lines 3-4 of claim 17 of USPN 10,838,046 ]; an echo sampling device configured to sample the multiplexed laser echoes in a time division multiplexing manner and output a sampling data stream [ taught by lines 5-7 of claim 17 of USPN 10.838,046 ]; a control system coupled to the laser emitting array, the laser receiving array, and the echo sampling device, respectively [ taught by lines 8-10 of claim 17 of USPN 10,838,046 ]; wherein the control system is configured to control operations of the laser emitting array and the laser receiving array, and generate measurement data according to the sampling data stream [ taught by lines 10-13 of claim 17 of USPN 10,838,046 ]; an output device configured to output the measurement data [ taught by lines 14-15 of claim 17 of USPN 10,838,046 ]; an emitting collimation optical system disposed on an outgoing light side of the laser emitting array and configured to collimate the multi-beam laser emitted by the laser emitting array [ taught by lines 16-19 of claim 17 of USPN 10,838,046 ]; a laser receiving focusing system disposed on an incident light side of the laser receiving array and configured to focus the multiplexed laser echoes reflected by the target object [ taught by lines 20-23 of claim 17 of USPN 10,838,046 ]; an emission optical system disposed between the laser emitting array and the emitting collimation optical system, wherein the emission optical system is configured to control the multi-beam laser to emit along a direction parallel to the outgoing light direction of the laser emitting array [ taught by lines 24-29 of claim 18 of USPN 10,838,046 ]; and a receiving optical system disposed between the laser receiving array and the laser receiving focusing system, wherein the receiving optical system is configured to output the multiplexed laser echoes into the laser receiving array along an incident direction of the multiplexed laser echoes [ taught by lines 30-35 of claim 18 of USPN 10,838,046 ].  
Claim 20 is taught by claim 10 of USPN 10,838,046.
Claim 21 is taught by claim 11 of USPN 10,838,046.
Claim 22 is taught by claim 12 of USPN 10,838,046.
Claim 23 is taught by claim 13 of USPN 10,838,046.
Claim 24 is taught by claim 14 of USPN 10,838,046.
Claim 25 is taught by claim 15 of USPN 10,838,046.
Claim 26 is taught by claim 16 of USPN 10,838,046.
                        Allowable Subject Matter under 35 USC 102 or 103
	The cited prior art that best represents subject matter pertinent to claims 18-26 of the present application is disclosed by Smits (9,377,533)
	Smits discloses: A multiline lidar, comprising: a laser emitting array configured to emit multi-beam laser [ taught by photon transmitter (110) in light of column 3, lines 28-29 ]; a laser receiving array configured to receive multiplexed laser echoes reflected by a target object [ taught by photon receiver (120) in light of column 3, lines 40-55 ]; an echo sampling device configured to sample the multiplexed laser echo in a time division multiplexing manner and output a sampling data stream [ taught by network (106) in light of column 8, lines 23-50 ]; a control system coupled to the laser emitting array, the laser receiving array, and the
echo sampling device, respectively [ taught by tracking computer (108); figure 2 ]; wherein the control system is configured to control operations of the laser emitting array and the laser
receiving array, and determine measurement data according to the sampling data stream;
and an output device configured to output the measurement data [ taught by column 7, lines 10-25].
	With respect to claim 18, Smits, taken alone or in combination with the other cited prior art, does not at least teach or suggest, “…wherein the laser receiving focusing system further comprises a fourth lens, a fifth lens, and a sixth lens, which are successively coaxially arranged along the incident light; the sixth lens is a positive meniscus lens, curved surfaces of the sixth lens are bent toward a position where the laser emitting array is located, the fifth lens is a negative meniscus lens, curved surfaces of the fifth lens are bent toward the emitting direction of the laser emitting array; the fourth lens is a positive meniscus lens, and curved surfaces of the fourth lens are bent toward the emitting direction of the laser emitting array…” – when this limitation is taken in entire context.
	With respect to claim 19, Smits, taken alone or in combination with the other cited prior art, does not at least teach or suggest, “…an emission optical system disposed between the laser emitting array and the emitting collimation optical system, wherein the emission optical system is configured to control the multi-beam laser to emit along a direction parallel to the outgoing light direction of the laser emitting array; and a receiving optical system disposed between the laser receiving array and the laser receiving focusing system, wherein the receiving optical system is configured to output the multiplexed laser echoes into the laser receiving array along an incident direction of the multiplexed laser echoes…” – when this limitation is taken in entire context.
	Claims 20-26 depend on claim 19.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645